Citation Nr: 0313369	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

(The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus, and the issue of 
entitlement to service connection for loss of teeth numbers 
18 and 19, claimed as a residual of dental trauma, will be 
the subject of a later decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from February 1977 to 
February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for bilateral 
hearing loss, tinnitus, and loss of teeth numbers 18 and 19.  
As set forth on the cover page of this decision, the 
veteran's case is now in the jurisdiction of the RO in 
Phoenix, Arizona.  In January 2003, the veteran testified at 
a Board hearing there before the undersigned.

With respect to the issue of service connection for bilateral 
hearing loss, it is noted that this claim was previously 
denied by the RO in an October 1983 rating decision.  That 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  
However, if new and material evidence is presented or secured 
with respect to a previously disallowed claim, it may be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
3.156(a) (2002).

In this case, in the October 2001 rating decision on appeal, 
the RO did not address the issue of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for bilateral hearing loss, but addressed the 
issue only on the merits.  Nonetheless, the Board is 
obligated by 38 U.S.C.A. §§ 5108 and 7104(b) to address 
whether new and material evidence has been submitted prior to 
addressing the merits of this claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been 
framed as set forth on the cover page of this decision.  It 
is apparent that the veteran will not be prejudiced by the 
Board's consideration of the new and material issue in the 
first instance, given the favorable decision below to reopen 
the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the claim of service connection for tooth 
number 19, the Board observes that this claim was also 
previously denied in a March 1987 rating decision.  After 
reviewing the record, however, the Board finds no indication 
that the veteran was notified of the denial of service 
connection for tooth number 19.  Thus, adjudication of this 
claim on the merits is now appropriate, as there has never 
been a prior final denial of this issue.  38 C.F.R. § 19.109 
(2002); Best v. Brown, 10 Vet. App. 322 (1997) (per curiam) 
(holding that written notification to the appellant is 
required in order for a VA decision to become final).

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, and loss of teeth numbers 18 and 19, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
the development is complete, the Board will provide notice of 
the development as required by 38 C.F.R. § 20.903.  The 
veteran will then have the option to waive initial RO 
consideration of any newly obtained evidence and request that 
the Board proceed with the adjudication of his appeal.  In 
the alternative, he will be given the right to have his case 
returned to the RO review and for issuance of a Supplemental 
Statement of the Case.  VA O.G.C. Prec. Op. No. 1-2003 (May 
21, 2003).


FINDINGS OF FACT

1.  In an October 1983 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.

2.  Although the veteran was duly notified of this decision 
and of his appellate rights, he did not appeal within the 
applicable time period.

3.  The evidence added to the record since the last final 
decision in October 1983 includes private audiometric tests 
results, not previously considered, which bear directly and 
substantially on the specific matter under consideration 
regarding the issue of service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision denying the veteran's 
claim of service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002) (formerly 38 
U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 (2002) (formerly 38 
C.F.R. § 19.192).

2.  New and material evidence has been received to warrant 
reopening of the claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issues on appeal.  The Board finds, given the favorable 
action taken herein below, that no further assistance in 
developing the facts pertinent to the new and material issue 
addressed in this decision is required at this time.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).  The 
U.S. Court of Appeals for Veterans Claims (Court) has also 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  In determining whether evidence is new 
and material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In this case, the veteran's service medical records show that 
at March 1976 and February 1977 physical examinations, the 
veteran's ears were normal.  On a report of medical history, 
he denied a history of hearing loss.  Audiometric testing 
showed left ear pure tone thresholds of 5, 5, 5, 5, 10, and 5 
decibels at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 hertz, 
respectively.  Right ear pure tone thresholds were 10, 5, 5, 
0, 0, 0 decibels at the same tested frequencies, 
respectively.  

On an audiometric questionnaire completed in June 1979, the 
veteran indicated that he had worked in a noisy environment 
for the past six months, but had not had any trouble hearing 
normal speech, nor had anyone called attention to the fact 
that he could not hear.  He also denied experiencing 
prolonged ringing in his ears.  

Audiometric testing in October 1979 showed left ear pure tone 
thresholds of 20, 10, 20 15, 20, and 10 decibels at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 hertz, respectively.  
Right ear pure tone thresholds were 15, 10, 10 , 15, 10, and 
5 decibels at the same tested frequencies, respectively.  

Audiometric testing in March 1980 showed left ear pure tone 
thresholds of 10, 15, 5, 15, 10 and 10 decibels at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 hertz, respectively.  
Right ear pure tone thresholds were 15, 15, 15, 15, 10, and 
20 decibels at the same tested frequencies, respectively.  

On a report of medical history completed at the time of his 
January 1983 service separation medical examination, the 
veteran indicated that he did not know if he had hearing 
loss.  The examiner noted that the last audiogram performed 
in 1980 had been within normal limits.  Subsequent 
audiometric testing performed in January 1983 showed left ear 
pure tone thresholds of 20, 15, 20, 25, 30, and 15 decibels 
at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 hertz, 
respectively.  Right ear pure tone thresholds were 25, 20, 
20, 20, 15, and 15 decibels at the same tested frequencies, 
respectively.  

In June 1983, the veteran submitted an application for VA 
compensation benefits, including service connection for 
bilateral hearing loss.  His application is silent for any 
mention of tinnitus or ringing in the ears.  

In connection with his claim, the veteran was afforded a VA 
medical examination in September 1983, at which he reported 
that he had worked in a high noise environment in service 
which had caused decreased hearing acuity.  No complaints of 
tinnitus, however, were recorded.  Examination showed no 
objective pathology of the ears.  The audiogram was likewise 
normal, with a 100 percent discrimination of each ear, and 
average speech reception thresholds of 8 decibels on the 
right, and 10 decibels on the left.  The impression was no 
ear pathology, with hearing within normal limits.  

In an October 1983 rating decision, the RO denied service 
connection for bilateral hearing loss, noting that the record 
showed that the veteran presently had normal hearing acuity 
for VA compensation purposes.  See 38 C.F.R. § 3.385.  The 
veteran was duly notified of this determination and of his 
appellate rights in an October 1983 rating decision and cover 
letter.  Nonetheless, he did not perfect an appeal within the 
applicable time period; thus, the decision is final.

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in October 1983.  This evidence 
includes a December 2000 VA medical examination report 
showing that the results of an audiometric test were invalid, 
as they did not agree with speech data.  The examiner noted 
that the veteran's responses varied by up to 20 decibels, 
depending on presentation method.

Also associated with the record since the October 1983 rating 
decision was a January 2003 private audiometric test report.  
While the results of this study are uninterpreted by the 
audiologists, they appear to show a current hearing loss 
disability under 38 C.F.R. § 3.385 (2002); there is an 
indication of pure tone thresholds in excess of 40 decibels 
between 500 and 4000 hertz in both ears.  

This January 2003 audiometric test report is new in that it 
was not previously of record.  Moreover, the Board finds that 
this evidence is material, as it constitutes the first 
evidence of a post-service hearing loss disability for VA 
disability compensation purposes.  Therefore, given the 
nature of the veteran's claim, and presuming the credibility 
of this evidence for the limited purposes of this decision, 
the Board finds that January 2003 audiometric test report is 
new and material evidence sufficient to reopen the claim of 
service connection for bilateral hearing loss.  38 C.F.R. § 
3.156(a) (2002).  A Board decision will be issued on this 
claim following further development, as indicated above.

 


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
bilateral hearing loss is granted; to that extent only, the 
appeal is granted.


______________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



